The only question which appears to arise in this case is, whether from the judgment of this court, affirming the judgment of Craig against Hawkins and McNair, and the style in which the said judgment was drawn up, authorized the issuing an execution from the office of this court for the ten per cent, damages given by the act of assembly upon the affirmance of a judgment of an inferior court ?
*192This court does not recollect any instance of its having directed or intended to direct an execution either for the debt recovered in an inferior court or the damages consequent upon an affirmance, but has uniformly intended that the cause should be remitted to-the court from-whence it. came, that execution might there be issued. The terms, in which the judgment above alluded to is entered up, may not, perhaps, be sufficiently expressive of the intention of the court, but as they will evidently bear such a construction, and as such construction will be in perfect conformity with the uniform practice of the court, no other should be adopted. It is, therefore, considered by the court, that the execution, so far as it respects the ten per cent, damages, issued improvidently from, the office of this court, and that the same be quashed with costs.